The complainant's bill seeks to have a deed by him to one of these respondents, T. J. Spear, absolute upon its face, declared a mortgage and to redeem, and he testified in support of this contention. The respondent Spear claims, and so testified in effect, that the deed was never intended as a mortgage, but was a straight out sale of the land, though he did agree to resell the same to the complainant, if he saw fit to repurchase by the 25th of the following December, and which he did not do. According to the respondent's theory of the transaction, the deed in question was never intended by both parties as a mortgage, and there was evidence in support of this theory, notwithstanding the complainant's proof was to the effect that the deed was intended as a mortgage. The witnesses were examined ore tenus and were heard and seen by the trial court, and, as its conclusion was like unto the verdict of a jury, we are not prepared to say that the same was contrary to the great weight of the evidence. Fitzpatrick v. Stringer,200 Ala. 574, 76 So. 932. The decree of the circuit court is affirmed.
Affirmed.
McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.